UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                     )
JACQUELINE HALBIG, et al.,           )
                                     )
                Plaintiffs,          )
                                     )
       v.                            )               Civil Action No. 13-0623 (PLF)
                                     )
KATHLEEN SEBELIUS,                   )
  U.S. Secretary of Health and Human )
  Services, et al.,                  )
                                     )
                Defendants.          )
___________________________________ )


                                    SCHEDULING ORDER

               The parties in this case have filed a joint report proposing a schedule for summary

judgment briefing and oral argument. Dkt. No. 44 (Oct. 24, 2013). Based upon the

representations of counsel in that report, and during the conference call held on October 25,

2013, it is hereby ORDERED that

               1.     Defendants’ cross-motion for summary judgment, combined with their

opposition to [17] plaintiffs’ motion for summary judgment, shall be filed on or before

November 12, 2013.

               2.     Plaintiffs’ combined opposition to the defendants’ cross-motion and reply in

support of their motion shall be filed on or before November 18, 2013.

               3.     Defendants’ reply in support of their cross-motion shall be filed on or before

November 25, 2013.
             4.     Oral argument on the parties’ cross-motions shall be held at 2:00 p.m. on

December 3, 2013, in Courtroom 29A.

             SO ORDERED.




                                          /s/_______________________________
                                          PAUL L. FRIEDMAN
DATE: October 25, 2013                    United States District Judge




                                             2